                                                                                                             Reset Form



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 4:19-CV-00272-HSG
Yuri Cardenas

                                 Plaintiff(s)
                                                             STIPULATION AND [PROPOSED]
 v.
                                                             ORDER SELECTING ADR PROCESS
Hartford Life & Accident Ins. Co.
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   ■ Private ADR (specify process and provider)
   
         Private mediation with Edwin Oster at Judicate West
The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)
   ■ other requested deadline: June 28, 2019
   

 Date:                                                       /s/ Nina Wasow
                                                             Attorney for Plaintiff
 Date:                                                       /s/ Jillian O'Brien
                                                             Attorney for Defendant


                                                                                                                    
 X IT IS SO ORDERED.
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 5/3/2019
                                                             U.S. DISTRICT/MAGISTRATE
                                                                  DIS
                                                                    STRICT/MAGISTRATE JUDGE
                                                                                      JUDG
                                                                                        DGE
                                                                                        DGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
                                                                                                              Print Form
